UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7897


ALPHONSO HAYNESWORTH,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMINT,
Director of SCDC; WARDEN BOB ANDERSON; ASSOCIATE WARDEN NFN
BRILLFORD; MAJOR NFN MURRAY; CAPTAIN EDWARD BITTINGER;
LIEUTENANT NFN BRACHEL; SERGEANT NFN FERGUSON; OFFICER NFN
FOREMAN; SERGEANT NFN HOOSIER; MS. NFN HUNTER; OFFICER
JENKINS; OFFICER JONES; DHO S. PATTERSON; MS. NFN HUNTER,
Law Librarian; OFFICER NFN STAATS; OFFICER NFN UPTERGRAFF;
MR. NFN STEVENSON, Classification; CAPTAIN B. HINGER;
OFFICER UPTAGRAFT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Patrick Michael Duffy, Senior
District Judge. (8:08-cv-01841-PMD)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonso Haynesworth, Appellant Pro Se. Heath McAlvin Stewart,
III, RILEY, POPE & LANEY, LLC, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Alphonso    Haynesworth         appeals   the     district     court’s

order accepting the recommendation of the magistrate judge and

denying    relief   on   his    42    U.S.C.    §§ 1983,     1985,   1986   (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Haynesworth v. South Carolina Dep’t of Corr.,

No. 8:08-cv-01841-PMD (D.S.C. Sept. 30, 2009).                  We dispense with

oral     argument   because     the    facts    and    legal    contentions    are

adequately    presented    in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         3